The Chancellor.
If at the time of the making of the several payments claimed by the defendant to have been made, he was indebted to the complainant on other accounts, there being no proof that the defendant made any special appropriation of the payments to the bond, the complainant had the option to appropriate them towards the payment of his other account against the defendant..
Let it be referred to a master, to inquire and report whether, at the time of the several payments, the defendant was indebted to the complainant on other accounts ; and whether the payments made by the defendant are more or less than sufficient to pay such other indebtedness ; and to ascertain what is due the complainant on the bond and mortgage, after crediting thereon the surplus, if any, which shall be found to remain, of the payments, after discharging such other indebtedness; the defendant to be permitted to make any other proof of the 'said payments which he may think necessary.
Order accordingly.